Judgment, Supreme Court, New York County (Charles Solomon, J., at hearing; Edward McLaughlin, J., at plea and sentence), rendered September 27, 1995, convicting defendant of robbery in the first degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
The record reveals that, during the plea allocution, defendant knowingly, voluntarily and intelligently waived his right to appeal the motion court’s suppression ruling. Accordingly, there are no reviewable issues presented on appeal (People v Graham, 220 AD2d 215, lv denied 87 NY2d 1019). Concur— Ellerin, J. P., Williams, Mazzarelli and Andrias, JJ.